Citation Nr: 1816978	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (excluding a period of a total temporary rating from August 24, 2010 to March 1, 2011).

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which granted service connection for PTSD with an initial 50 percent rating, effective August 9, 2010; a 100 percent evaluation was assigned from August 24, 2010, due to inpatient treatment for PTSD.  

Within a year of the October 2010 rating decision, additional pertinent evidence was received.  As such, the appeal is characterized as an initial rating claim.  See 38 C.F.R. § 3.156(b) (2017).

A February 2011 rating decision assigned a 50 percent evaluation, effective March 1, 2011.

The Veteran failed to report for a scheduled Board hearing in August 2012 without good cause.  Therefore, the hearing request is withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2017).

The increased rating claim was remanded by the Board in December 2013.  The appeal, to include the issue of entitlement to TDIU, was also remanded in August 2016.  The development directed on remand has been completed.  


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been manifested with symptoms that cause no more than moderate occupational and social impairment.

2.  The preponderance of the evidence shows the Veteran is not unable to secure or follow a substantially gain occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A.  Legal Criteria

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2016).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was received on August 9, 2010.  Thus, the DSM-V technically applies.  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2017).

A 70 percent rating is warranted where objective evidence demonstrates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of a total occupational and social impairment.  A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); DSM-IV.

B.  Evidence and Analysis

The Veteran's PTSD is rated 50 percent from August 9, 2010 to August 24, 2010; and from March 1, 2011 to the present.  The period from August 24, 2010 to March 1, 2011 is not under consideration as the Veteran was in receipt of a total rating.

Since the grant of service connection, excluding the period for a total rating was assigned, the Veteran's PTSD has manifested with symptoms causing no more than moderate occupational and social impairment that more closely aligns with the current 50 percent rating criteria.  A rating in excess of 70 percent is not warranted.

Historically, the Veteran was diagnosed with PTSD at a VA Medical Center in September 2009.  He filed a service connection claim on August 9, 2010.  VA treatment records then showed that he was admitted to the VA PTSD Recovery Rehabilitation Program (PRRP) from August 23, 2010 to March 1, 2011.  Between August 9, 2010 and August 24, 2010, VA treatment records showed that he was treated anxiety and depression symptoms.  The Veteran was referred for PRRP admission because of continuing anxiety and avoidance of discussing wartime experiences.  He expressed surprised at his PRRP admission.  He consistently appeared well-groomed.  The clinicians found that he had spontaneous thought flow, was cooperative, and his speech was fluent.  He denied suicidal and homicidal ideation.  GAF scores were not assigned during this period.

At the October 2010 VA examination, the examiner noted that the Veteran was still in PRRP, participating in group and individual therapy sessions.  The Veteran reported that his treatment sessions were helping.  He was getting along well with his children and grandchildren and saw them about once per week.  He had made friends in the program.  His ex-wife really helped him a lot and brought him food.  The Veteran liked to fish, lift weights, or hiked.  He denied suicidal and homicidal ideation.  The examiner found him casually dressed, exhibiting spontaneous, but clear speech.  He was cooperative and friendly.  His affect was normal and mood was anxious.  He was oriented to person, time, and place.  He denied delusions.  The examiner found that he understood the outcome of his behavior.  He reported panic attacks, but they were not as often and not as intense, after medication.  He maintained personal hygiene.  The examiner found his memory mildly impaired, had reduced productivity due to PTSD symptoms, and the PTSD resulted in anxiety, irritability, and angry outbursts, sleep disturbances, recurrent thoughts, distress, avoidance of reminders, and secondary depressive symptoms.  A GAF score of 55 was assigned.

The January 2011 Social Security Disability benefits assessment showed that the Veteran was moderately limited in remembering and carrying out instructions, in accepting criticism, as well as in his ability to work in proximity to others without being distracted by them.  He was markedly limited in maintaining concentration for extended periods or to complete a normal workday without interruptions from psychologically-based symptoms.  The assessor found no limitations in all other areas, including daily living activities.  The assessor found he had anxiety as his predominant symptom, due to recurrent recollections of a traumatic experience.

At the February 2011 VA examination, the Veteran reported that the medications were helpful, but he still became spooked in crowds.  His medication also helped control his panic attacks.  He reported good relationships with his children and grandchildren; noting that they visited him every other weekend.  He kept in touch with siblings and with some friends occasionally.  The Veteran liked fishing, watching football, and exercising.  The examiner found him casually dressed with unremarkable speech.  He was cooperative, had appropriate affect, and euthymic mood.  He was oriented to person, time, and place.  His thought process was good.  He denied delusions and hallucinations.  He also denied suicidal and homicidal ideations.  He was able to maintain personal hygiene.  The examiner opined that the Veteran had no interference with daily living activities.  The examiner found his PTSD symptoms to be moderately severe and caused moderate impairment in social and occupational functioning.  The Veteran did not contend unemployment due to mental disorder.  A GAF score of 55 was assigned.  

Pursuant to the December 2013 Board remand, the Veteran was afforded a VA examination in January 2014.  The Veteran reported getting along well with his ex-wife, two children, and grandchildren.  He did not own a car, so as a result he had not stayed in touch with many friends or visited his mother much.  He continued to reside in a trailer he kept on his ex-wife's property.  The Veteran reported that his medication continued to help and kept him mellow and calm.  The examiner found the Veteran was casually dressed and adequately groomed.  He had a pleasant attitude, was polite, and cooperative.  He presented with appropriate affect and euthymic mood.  No delusions or hallucinations were reported.  His thought process was logical and goal-directed.  The Veteran denied suicidal or homicidal ideation.  The Veteran exhibited anxiety and disturbances of motivation and mood.  The examiner opined that he was uncomfortable in crowds and tended to isolate himself.  The examiner assigned a GAF score of 55, opining that the Veteran had moderate social and occupational impairment.  The examiner indicated that the overall severity of the PTSD was best described as occupational and social impairment with reduced reliability and productivity.  The rationale was that he needed significant time alone but was able to maintain relationships with his family. 

VA treatment records from February 2011 to August 2016 indicated that the Veteran attended group and individual sessions.  They also showed psychiatric assessments made under both the DSM-IV and DSM-5 criteria.  During individual sessions, the Veteran reported having occasional nightmares of combat experiences.  He was consistently appropriately groomed, with fair personal hygiene.  The clinicians found that he was pleasant and cooperative, exhibiting fluent and coherent speech.  His mood was euthymic and affect appropriate.  He denied any delusions or hallucinations.  He had linear, spontaneous, logical and goal-directed thoughts.  He denied suicidal or homicidal ideation.  He was oriented to person, time, and place.  The Veteran constantly mentioned visits from his children and grandchildren.  He continued to report performing daily living activities.  Under the DSM-IV criteria, a GAF score of 50 was noted at least three times in September 2011, January 2012, and April 2012.  Otherwise, GAF scores of 55 were consistently reported.

Prior to August 24, 2010, the evidence does not support a higher rating.  The Veteran's symptoms manifested in mostly anxiety and depression symptoms, with spontaneous thought flow.  He appeared well-groomed and was cooperative.  He denied suicidal and homicidal ideation.  These are all symptoms consistent with the 50 percent rating criteria.  A higher rating of 70 percent requires symptoms such as neglect of personal appearance, depression affecting the ability to function independently, or suicidal ideation-which the Veteran has not shown during this period.  As such, an initial rating higher than 50 percent is not warranted prior to August 24, 2010.

As of March 1, 2011, based on the evidence of record, the Veteran's symptoms continue to be consistent with the currently assigned rating of 50 percent.  The February 2011 and January 2014 VA examinations indicated that the Veteran's symptoms, at most, resulted in moderate impairment of occupational and social functioning.  While his GAF scores were at worst, 50, which indicated serious symptoms, the majority of the VA treatment records reflected GAF scores of 55, which is indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  VA treatment records and VA examinations indicated that he is able to maintain and establish relationships with his ex-wife, their children, grandchildren, and with friends; he is able to function independently.

The evidence does not support a higher rating.  The medical records and examinations show that he has maintained social and family relationships.  He is able to perform daily living activities.  He reported exercising and maintained personal hygiene.

A rating of 70 percent requires deficiencies in most areas such as family relations, judgment, thinking, or mood.  The evidence indicates that the Veteran has consistently maintained family relations, showed logical and goal-oriented thought processes, reported euthymic mood, and showed appropriate affect.  Throughout the appeal period, the Veteran has always denied suicidal and homicidal ideations, and maintained his personal appearance and hygiene.

The Board has considered the Veteran's contentions that the Board should evaluate his PTSD symptoms under DSM-5.  See February 2018 Informal Hearing Presentation.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  Under the DSM-5 GAF scores are not assigned.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In this case, the majority of the Veteran's GAF scores have demonstrated moderate occupational and social impairment.  Although a few of his scores were 50, and thus indicative of serious symptoms; GAF scores are just one of many factors considered when determining the appropriate rating.  

The Veteran has always been oriented to person, time, and place.  He is able to maintain relationships with his ex-wife, their children, and grandchildren.  He reported visiting his mother or staying in touch with siblings or friends.  Further, he has consistently appeared at appointments appropriately groomed and able to maintain fair hygiene.  Given the above, the cumulative record persuasively establishes that his symptoms have not manifested in such a manner to have caused occupational and social impairment with deficiencies in most areas.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3 (2017).  There are no additional expressly or reasonably raised issues presented on the record.

II. TDIU

The Veteran contends his unemployability is caused by his service-connected PTSD.  The Board, however, finds a TDIU is not warranted.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disability provided that if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

The Veteran is service-connected for PTSD (rated 50 percent from August 9, 2010; 100 percent from August 24, 2010; and 50 percent from March 1, 2011); and for diabetes mellitus, type II (rated 20 percent from March 28, 2011).  His combined rating is 50 percent from August 9, 2010; 100 percent from August 24, 2010 to March 1, 2011; 50 percent from March 1, 2011; and 60 percent from March 28, 2011.  

The Veteran does not meet the schedular criteria for a TDIU.  Moreover, the Board finds that his service-connected disabilities do not render him unable to secure or maintain gainful employment such that referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

The Veteran has not specifically asserted that his service-connected diabetes mellitus precludes him from securing or maintaining gainful employment.  In addition, the medical evidence does not show diabetes causes him to be unable to obtain and maintain gainful employment.  Notably, at a VA examination in May 2011, an examiner determined that diabetes does not restrict the Veteran's ability to perform strenuous activities.  The examiner also determined that the diabetes was well-controlled and there was no effect on the Veteran's occupational functioning.  VA medical records also do not indicate that diabetes precludes employment.

Rather, the Veteran has primarily asserted that TDIU is warranted due to his PTSD.

Pursuant to the August 2016 Board remand, the Veteran completed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability in September 2016.  The Veteran reported that he completed the 8th grade and passed his general educational development (GED) test.  He reported that he was last employed at a tannery from 1989 to 2002, as a laborer or machinist.  He last worked May 1, 2002, when the business closed.  The RO was unable to obtain employer or employment information.

At the October 2010 VA examination, the Veteran reported that he was unemployed.  The Veteran indicated he passed his GED and attended a vocational school for mechanics.  He reported that he last worked in 2004, when the tannery job went to Mexico; he held that job for 15 years prior.  He asserted that no one wanted to hire him since.  The Veteran answered no when asked if his unemployment was due to the mental disorder's effects.  The examiner opined that his PTSD did not cause total occupational and social impairment.  The examiner found that he was fair in impairments in functional status and that his PTSD did not result in occupational or social deficiencies.

The February 2011 Social Security disability benefits record showed that the Veteran was awarded benefits based on anxiety disorder and degenerative joint disease of the lumbar spine (not a service-connected disability).  The Veteran reported his last day worked was on June 15, 2004, and that he stopped working due to his back and mental health conditions.  He reported working at a leather processing plant as a tannery worker from August 1989 to June 2004.  The type of work performed was described as physical labor, stripping and painting animal hides.  The assessor found that the Veteran showed mental or emotional limitations in pace and concentration that appeared to limit capacity to complete work-related activities.  The record also reflected labor restrictions resulting from his non-service-connected lumbar spine condition.  

The Veteran reported at the February 2011 VA examination that his psychiatric medication helped him perform better at work.  After the tannery relocated, and he stopped working, the Veteran began babysitting his grandchildren.  The examiner opined that his PTSD symptoms were moderately severe and moderately impaired his social and occupational functioning.

At the January 2014 VA examination, the Veteran reported that he wished he could find a job; he liked to keep himself occupied.  He reported that he worked at a tannery for 15 years until the factory relocated to Mexico.  The Veteran also reported that he would still like to work part-time, as he believed he was able to work.  He reported that his medication have been very helpful in maintaining a calm demeanor.  The examiner commented on the Veteran's functional impairment due to his PTSD symptoms and determined that they caused moderate occupational impairment.  The examiner noted that the Veteran was able to hold a job for 15 years, and lost it only because the company relocated out of the country.  The examiner opined that he has to make accommodations in his work routine and could not work at certain jobs at all, due to crowds or noise levels.  The Veteran would need short breaks from job duties for anxiety or distress with reminders of trauma.  He was unable to work in a crowded workplace or one with busy traffic.  The examiner concluded by stating that the Veteran believes he could work and there is no evidence to suggest otherwise.

Given the above, the evidence of record does not show that the Veteran is incapable of securing or following a substantially gainful occupation, consistent with his education and work background.  The October 2010, February 2011, and January 2014 VA examiners indicated that the Veteran's PTSD symptoms caused moderate impairments in occupational functioning, but did not preclude employment.  The January 2014 VA examiner reasoned that he was able to hold a job for 15 years and that with accommodations; the Veteran could secure and maintain gainful employment.  Most notably, the Veteran reported at the January 2014 VA examination that he wanted to find a part-time job and believed he could work.

Lastly, although SSA granted disability benefits, they took into account all of the Veteran's disabilities, including those not service-connected by VA.  The Board is limited to analyzing whether service-connected disabilities alone make the Veteran unable to secure and follow a substantially gainful occupation.  While SSA's determination of disability is relevant to the Veteran's claim, the Board is not bound by SSA determination that the Veteran is disabled.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The Board finds he is not so limited by his service-connected PTSD and diabetes mellitus type II.  Although his service-connected disability affected his ability to interact with others, they would not have precluded sedentary employment in an unskilled or semi-skilled position consistent with the Veteran's work history as a laborer or machinist.

Given the entirety of the evidence of record, there is no basis for referral to the Director of Compensation for extraschedular consideration of a TDIU under 38 C.F.R. §4.16 (b).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  The claim for a TDIU is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 50 percent for PTSD (excluding a period of a total temporary rating from August 24, 2010 to March 1, 2011) is denied.

A TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


